Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner notes that there are two claims listed as claim 19.  The first will be referred to below as claim 19A and the second will be referred to as claim 19B.
Election/Restriction
Applicant’s election without traverse of invention I in the reply filed on 2/14/2022 is acknowledged.
Claims 1-9, and 26-29 have been examined.  Claims 10-18, 20-25, and 30-31 have been withdrawn.  Claims 19A and 19B have been cancelled.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains phrases which can be implied (“embodiments of the disclosure and drawn to”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the second circuit”, which lacks antecedent basis in the claim.
Claims 6 and 7 recite “the first circuit”, which lacks antecedent basis in the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valea et al. (“Encryption-Based Secure JTAG”).
Regarding claim 26, Valea disclosed a method comprising: receiving information from a host device at a memory device (Valea Section IV); decrypting the information and storing the decrypted information in a first register of the memory device when a select signal is in a first state (Valea Section IV INTEST mode of operation); and storing the information in a second register of the memory device when the select signal is in a second state (Valea Section IV normal mode of operation).
Regarding claim 27, Valea disclosed encrypting information stored in the first register and providing the encrypted information to the host device when the select signal is in the first state (Valea Section IV INTEST mode); and providing information stored in the second register to the host device when the select signal is in the second state (Valea Section IV normal mode).
Regarding claim 28, Valea disclosed receiving information at a third register of the memory device; and generating the select signal in the first state or the second state based on the information in the third register (Valea Section IV BYPASS).
Regarding claim 29, Valea disclosed testing the memory device based on the information stored in the first register (Valea Section IV).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over O (US Patent Application Publication Number 2019/0198082).
Regarding claim 1, O taught an apparatus comprising: a high bandwidth memory (HBM) including registers (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example); a host device (O Fig. 1 for example); an interface bus configured to couple information between the HBM and the host device (O Fig. 1 for example), wherein a portion of the information is encrypted, and wherein the encrypted portion of the information is at least one of received from or provided to an on-chip processor (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example), however, O did not explicitly teach that the apparatus had a first register for which the encrypted portion was either received from or provided to.  However, it was well known, in the art of information processing, before the effective filing date of the invention, that processors contain registers which hold the data that is currently being processed.  As such, it would have been obvious to the person having ordinary skill in the art for the data provided to the OCP for processing to be stored in registers of the OCP.  This would 
Regarding claim 2, O taught that a second portion of the information is unencrypted, and wherein the second portion of the information is at least one of received from or provided to the second register (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).
Regarding claim 3, O taught that the first register is coupled to a secure circuit of the HBM and wherein the second circuit is coupled to a non-secure circuit of the HBM (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).
Regarding claim 4, O taught that the host device is configured to provide a select signal along the interface bus and wherein the select signal determines which of the first and the second register receives or provides the information along the interface bus (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).
Regarding claim 5, O taught that the HBM includes a cryptographic circuit coupled between the first register and the interface bus (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).
Regarding claim 6, O taught that the cryptographic circuit is configured to receive input data along the interface bus, decrypt the received input data, and provide the decrypted input data to the first circuit (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).
Regarding claim 7, O taught that the cryptographic circuit is configured to receive output data from the first circuit, encrypt the received output data, and provide the encrypted 
Regarding claim 8, O taught that the cryptographic circuit includes a random number generator (O Paragraph 0076).
Regarding claim 26, O taught a method comprising: receiving information from a host device at a memory device (O Figs. 15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example); decrypting the information and providing the decrypted information to an OCP of the memory device when a select signal is in a first state (O Figs. 15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example); and storing the information in a second register of the memory device when the select signal is in a second state (O Figs. 15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example), however, O did not explicitly teach storing the decrypted information in a first register of the memory device.  However, it was well known, in the art of information processing, before the effective filing date of the invention, that processors contain registers which hold the data that is currently being processed.  As such, it would have been obvious to the person having ordinary skill in the art for the data provided to the OCP for processing to be stored in registers of the OCP.  This would have been obvious because the person having ordinary skill in the art would have been motivated to store the information to be processed by the OCP in the conventional manner in which processors store data for processing.
Regarding claim 27, O taught encrypting information stored in the first register and providing the encrypted information to the host device when the select signal is in the first state (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example); and providing information stored in the second register to the host device when the select signal is in the second state (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).
Regarding claim 28, O taught receiving information at a third register of the memory device (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example); and generating the select signal in the first state or the second state based on the information in the third register (O Figs. 13-15 and 21, and Paragraphs 0081-0091, and 0115-0118, for example).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Valea.
Regarding claim 1, Valea taught an apparatus comprising: a memory including a first register and a second register (Valea Section IV); a host device (Valea Section IV); an interface bus configured to couple information between the HBM and the host device, wherein a portion of the information is encrypted, and wherein the encrypted portion of the information is at least one of received from or provided to the first register (Valea Section IV), but did not explicitly teach that the memory was a high-bandwidth memory.  However, high-bandwidth memory was common in the art before the effective filing date of the invention, as was testing of high-bandwidth memory, and as such it would have been obvious to the person having ordinary skill in the art to have employed the teachings of Valea in a high-bandwidth memory environment for testing the high-bandwidth memory device.  This would have been obvious because the person having ordinary skill in the art would have been motivated to 
Regarding claim 2, Valea taught a second portion of the information is unencrypted, and wherein the second portion of the information is at least one of received from or provided to the second register (Valea Section IV).
Regarding claim 3, Valea taught that the first register is coupled to a secure circuit of the HBM and wherein the second circuit is coupled to a non-secure circuit of the HBM (Valea Section IV).
Regarding claim 4, Valea taught that the host device is configured to provide a select signal along the interface bus and wherein the select signal determines which of the first and the second register receives or provides the information along the interface bus (Valea Section IV).
Regarding claim 5, Valea taught that the HBM includes a cryptographic circuit coupled between the first register and the interface bus (Valea Section IV).
Regarding claim 6, Valea taught that the cryptographic circuit is configured to receive input data along the interface bus, decrypt the received input data, and provide the decrypted input data to the first circuit (Valea Section IV).
Regarding claim 7, Valea taught that the cryptographic circuit is configured to receive output data from the first circuit, encrypt the received output data, and provide the encrypted output data along the interface bus (Valea Section IV).
Regarding claim 8, Valea taught that the cryptographic circuit includes a random number generator (Valea Section IV).
Regarding claim 9, Valea taught that the first register includes a first wrapper data register and wherein the second register includes a second wrapper data register (Valea Section IV).


Conclusion
Claims 1-9, and 26-29 have been rejected.  Claims 10-18, 20-25, and 30-31 have been withdrawn.  Claims 19A and 19B have been cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0118142 taught a system for testing memory devices including a hardware encryption/decryption unit which received encrypted data, decrypted the data and stored the data in a first register. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW T HENNING/Primary Examiner, Art Unit 2491